DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-5 are rejected.
Claims 6-10 are allowed.

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  Claims 5 and 9 recites the limitations “PI controller” which should be written and “proportional–integral–derivative controller (PID controller).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 6-10 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Sheng et al. (CN 103730908) discloses controlling drooping of VSC-HVDC. According to the method, a VSC is used for simulating the external characteristic of a synchronous generator, the synchronous generator can achieve networking power generation and also can directly supply power to a passive island, and therefore the VSC-HVDC control strategy without switching a controller structure can be designed by the aid of the control characteristic of the synchronous generator. According to the method, the VSC can actively control the frequency, the phase and the amplitude of AC voltage modulation waveforms, so that it is guaranteed that the stable voltage waveforms can be provided in the process of providing power for a passive network, GUANGHUI et al (CN103730908A) discloses controlling energy storage converters in a scaled off-grid type microgrid, the microgrid capacity is generally in the megawatt class; the distributed power source type in the microgrid system mainly includes power electronics. Wind turbines connected to the grid, photovoltaic power generation system, energy storage system, small hydropower units, diesel generator sets, gas generator sets with synchronous generators connected to the grid; microgrid energy storage systems are divided into different energy storage stations, Into the different grid points of the system, and each energy storage station is operated in parallel by multiple energy storage converters; the voltage level of the off-grid microgrid is generally 10kV or 35kV, and the line impedance parameters are different from the high voltage inductive and low voltage, and Wu et al. (USPPUB 20150069844) disclosed a power storage module and a power storage device are disclosed.  The power storage module and the power storage device include a DC/AC converter, a first power storage element, a second power storage element and at least one DC/DC converter.  The first power storage element is coupled to the DC side of the DC/AC converter to form a first power storage branch.  The second power storage element is coupled to the DC side of the DC/AC converter to form a second power storage branch.  The DC/DC converter is disposed on the first power storage branch or the second power storage branch, none of these references taken either alone or in combination with the prior art of record disclose control system and control method for parallel converter system, including:
Claim 6, parallel converter system comprising at least two parallel voltage source converters connected in parallel to a same AC bus or to connected AC buses, the control system comprising a common AC voltage controller and a current controller having separate converters, and the AC voltage controller conducting the following stages:  10a reference phase generating stage: a system voltage phase reference value Oref is calculated according to a frequency reference value Fref; an AC voltage sampling stage: a bus voltage across the AC bus is acquired; a current reference value calculating stage: the acquired bus voltage is processed to obtain an active current reference value Idref and a wattless current 15reference value Iqref which are exclusively determined by an effective bus voltage reference value and the system voltage phase reference value Oref; wherein: the AC voltage controller outputs the active current reference value Idref, the wattless current reference value Iqref, and the system voltage phase reference value Oref, searved as a converter control signal, to the current controller of each converter in said 20island control mode by means of communication, to make an active current outputted by each converter to follow the active current reference value Idref and make a wattless current outputted by each converter to follow the wattless current reference value Igref; the AC voltage controller is configured through one of the following two solutions:  25(i) the AC voltage controller and the current controllers of the converters are configured in a same control device; (ii) the AC voltage controller and the current controllers of the converters are configured in different control devices; and when AC voltage controllers are configured in a plurality of control devices, 30the current controllers of all the converters adopt the converter control signal 17outputted by only one of the AC voltage controllers at a same time according to a preset priority.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119